IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50363
                         Summary Calendar



RODNEY LEE WOODS,

                                          Plaintiff-Appellant,

versus

JACK M. GARNER, Warden; CHARLIE F.
STREETMAN, Assistant Warden; WILLIAM L.
NORTHROP; DEBORAH A. PARKER; JOHN E.
STICE; RAUL J. MATA; EVELYN COOK; T.M.
WORTHINGTON; MICHAEL W. MOORE,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-95-CV-187
                       --------------------
                          April 11, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Rodney Lee Woods, Texas prisoner # 627825, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint for failure to state a claim upon which relief

can be granted.   By moving for IFP, Woods is challenging the

district court’s certification that IFP status should not be



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-50363
                                -2-

granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     In his brief in support of his IFP motion, Woods has

included a challenge only to the district court’s dismissal of

his claim that defendant William L. Northrop denied him adequate

medical care.   Woods has failed to challenge the district court’s

dismissal of his claims against the other defendants.     Woods also

has not challenged the district court’s refusal to permit him to

amend his complaint as a sanction for his failure to comply with

a court order requesting that he supplement his complaint.     This

court “will not raise and discuss legal issues that [Woods] has

failed to assert.”   Brinkmann v. Abner, 813 F.2d 744, 748 (5th

Cir. 1987).   These other issues are therefore deemed abandoned on

appeal.

     Woods contends that because he can prove the facts that he

alleged against Northrop, the district court erred in dismissing

his 42 U.S.C. § 1983 complaint.   Woods has failed to show that

Northrop’s disagreement with a prior diagnosis of back problems

and resulting refusal to change Woods’s medical classification

constituted a denial of medical care sufficient to raise a claim

under the Constitution.   See Estelle v. Gamble, 429 U.S. 97, 106

(1976); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

Woods also contends that the district court improperly failed to

consider his first amended complaint.     However, the district

court specifically ordered the magistrate judge to consider that

document.
                           No. 97-50363
                                -3-

     Woods’s appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Accordingly, we uphold the district court’s order

certifying that the appeal is not taken in good faith and denying

Woods IFP status on appeal, we deny the motion for leave to

appeal IFP, and we DISMISS Woods’s appeal as frivolous.      See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.    This dismissal of

his appeal as frivolous and the district court’s dismissal of his

complaint for failure to state a claim upon which relief can be

granted constitute two “strikes” for the purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   If Woods obtains one more “strike,” he may not be able to

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED.